DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 4/25/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“flow sensor” in claims 2, 10;
“flame sensor” in claim 3;
“output unit” in claim 4;
“pipe-cleaning solution level detection unit” in claim 4;
“in-boiler water level detection unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“output unit” is interpreted as requiring the structure(s) of a speaker, a display, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of Claims 2 and 10 recites a “flow sensor . . . to measure the flow rate of the direct water,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a). That’s because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP § 2163.03.VI; see also MPEP § 2163.03.V (an original claim may lack written description support when the claim defines the invention in functional language but the disclosure fails to sufficiently identify how the function is performed).
Claim 3 recites a “flame sensor . . . configured to measure the operating time,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a).
Claim 4 recites a “pipe-cleaning solution level detection unit being configured to detect the level of the cleaning solution,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a).
Claim 6 recites a “in-boiler water level detection unit . . . to measure the level of the direct water,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a).

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a casing provided with a heat exchanger therein and provided on one side thereof with an inflow connection section and an outflow connection section” at line 2-4. It’s unclear which noun is modified by “thereof.” In other words, it’s unclear if the inflow connection section and outflow connection section belong to one side of the “casing” or one side of the “heat exchanger.” According to fig. 2, they belong to the casing. Thus, for examination purpose, “one side thereof” is interpreted as “one side of the casing.”
Claim 1 recites “a tank supply pipe having one side connected to the bottom of the pipe-cleaning tank and the other side connected to the inner inlet pipe” at line 7-9. First, there is insufficient antecedent basis for “the other side.” Second, it’s unclear what’s meant by “one side” and “the other side.” That’s because a “side” can mean an inner surface of the pipe, an outer surface of the pipe, or an end/terminal of the pipe. Moreover, the claim does not explicitly require that the pipe having only two ends/terminals (using a counter-example, a Y-shaped pipe would have three ends/terminals). For examination purpose, “one side” is interpreted as “a first end” and “the other side” is interpreted as “a second end.”
Claim 1 recites “a circulation pipe having one side connected to an upper side of the inner outlet pipe and the other side connected to an upper side of the pipe-cleaning tank” at line 9-10. The terms “one side” and “the other side” render the claim indefinite for the same reasons provided above. For examination purpose, “one side” is interpreted as “a first end” and “the other side” is interpreted as “a second end.”
Claim 2 recites “before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process” at line 1-3. It’s unclear how the cleaning mode entry process can “perform” the circulation preparation process “before” the circulation preparation process. Clarification is requested.
Claim 3 recites “before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process” at line 1-3. It’s unclear how the cleaning mode entry process can “perform” the circulation preparation process “before” the circulation preparation process. Clarification is requested.
Claim 5 recites “a direct water drainage process of controlling a drain valve installed in a drain pipe to be opened” at line 2-3. It’s unclear if this means the drain valve is to be opened or the drain pipe is to be opened. For examination purpose, it’s interpreted as the drain valve.
Claim 5 recites “the drain pipe having one side connected between the circulation pipe and the outlet valve in the inner outlet pipe and the other side extending downward through the casing” at line 4-6. The terms “one side” and “the other side” render the claim indefinite for the same reasons provided above. For examination purpose, “one side” is interpreted as “a first end” and “the other side” is interpreted as “a second end.”
Claim 6 recites “closing . . . the outlet valve” at line 3. Claim 6 depends on claim 5, which recites “the outlet valve opened” at line 3. It’s unclear whether the outlet valve is opened or closed in the “direct water drainage process.” Clarification is requested.
Claim 7 recites “a tank drain pipe connected to the other side of the bottom of the pipe-cleaning tank when the tank supply pipe is connected to one side of the bottom of the pipe-cleaning tank” at pg. 4 line 2-4. There is insufficient antecedent basis for “the other side.” Indeed, the claim does not explicitly recite that the bottom of the tank only has two sides. For examination purpose, it’s interpreted that the tank drain pipe is connected to “a first side” of the tank’s bottom and the tank supply pipe is connected to “a second side” of the tank’s bottom.
Claim 8 recites “the drain valve” at line 3 and line 5. First, it’s unclear if “drain valve” is the same as or different from “tank drain valve.” The specification discloses a “tank drain valve 302a” (see fig. 2, para. 0056) and a “drain valve 340a” (see fig. 2, para. 0055). If they are different, then there is insufficient antecedent basis for “the drain valve” in claim 8. Second, it’s unclear if the “drain valve” of claim 8 is the same as or different from the “drain valve” recited in claim 5 line 2. For examination purpose, it’s interpreted that: “the drain valve” in claim 8 is the same as the “drain valve” of claim 5, and “drain valve” is different from “tank drain valve.”
Claim 8 recites “the drain pipe” at line 4. First, it’s unclear if “drain pipe” is the same as or different from “tank drain pipe” recited in claim 7 (claim 8 depends on claim 7). The specification discloses a “tank drain pipe 302” (see fig. 2, para. 0056) and a “drain pipe 340” (see fig. 2, para. 0055). If they are different, then there is insufficient antecedent basis for “the drain pipe” in claim 8. Second, it’s unclear if the “drain pipe” of claim 8 is the same as or different from the “drain pipe” recited in claim 5 line 3. For examination purpose, it’s interpreted that: “the drain pipe” in claim 8 is the same as the “drain pipe” of claim 5, and “drain pipe” is different from “tank drain pipe.”
Claim 9 recites “the drain valve” at line 2. This renders the claim indefinite for the same reasons provided above.
Claim 9 recites “direct-water-used cleaning” at line 3. It’s unclear what’s meant by “direct-water-used cleaning.” If “direct-water-used cleaning” is the same as “direct-water-used cleaning process” recited in claim 8 line 1-2 and in claim 9 line 1-2, then it’s unclear how the “cleaning completion process” is both “after” the direct-water-used cleaning process and “complete” the direct-water-used cleaning process. Clarification is requested.
Claim 10 recites “the drain valve” at line 6. This renders the claim indefinite for the same reasons provided above.
Claim 10 recites “the direct-water-used cleaning” at line 6. This renders the claim indefinite for the same reasons provided above.

Claim limitation “flow sensor . . . to measure the flow rate of the direct water” (see claims 2, 10) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The specification merely mentions “flow sensor” without providing any detail about its structure, and Fig. 4 merely illustrates it as a text box. Indeed, it’s well known in the art that a variety of different structures can be used to measure flow rate and be considered as “flow sensor”—e.g., an orifice flowmeter, a Coriolis flowmeter, an electromagnetic flowmeter, a thermal flow sensor, a mass flow controller, a thermal membrane, etc.—but none are disclosed in the present application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “flame sensor . . . configured to measure the operating time” (see claim 3) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The specification merely mentions “flame sensor” without providing any detail about its structure, and Fig. 4 merely illustrates it as a text box. Also, the specification does not explain how the flame sensor is structurally configured to measure the operating time. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “pipe-cleaning solution level detection unit being configured to detect the level of the cleaning solution” (see claim 4) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The specification merely mentions “pipe-cleaning solution level detection unit” without providing any detail about its structure, and Fig. 4 merely illustrates it as a text box. Indeed, it’s well known in the art that a variety of different structures can be used to measure a liquid level and be considered as a “level detection unit”—e.g., a light sensor, a sensor that measures pressure or weight, an acoustic sensor, a conductivity sensor, etc.—but none are disclosed in the present application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “in-boiler water level detection unit . . . to measure the level of the direct water” (see claim 6) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The specification merely mentions “in-boiler water level detection unit” without providing any detail about its structure, and Fig. 4 merely illustrates it as a text box. Indeed, it’s well known in the art that a variety of different structures can be used to measure a liquid level and be considered as a “level detection unit”—e.g., a light sensor, a sensor that measures pressure or weight, an acoustic sensor, a conductivity sensor, etc.—but none are disclosed in the present application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Regarding the aforementioned 112(f) limitations, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13 and 19 of copending Application No. 17/220,639 (hereinafter “reference application” or “639 application”). Although the claims at issue are not identical, they are not patentably distinct from each other, as illustrated in the table below (the shared features are in boldface). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the present application:
A method of automatically cleaning boiler pipes using a system for automatically cleaning boiler pipes, which comprises a casing provided with a heat exchanger therein and provided on one side thereof with an inflow connection section and an outflow connection section, a pipe-cleaning tank located inside the casing and configured to store a cleaning solution therein, an inner inlet pipe interconnecting the inflow connection section and the heat exchanger, an inner outlet pipe interconnecting the heat exchanger and the outflow connection section, a tank supply pipe having one side connected to the bottom of the pipe-cleaning tank and the other side connected to the inner inlet pipe, a circulation pipe having one side connected to an upper side of the inner outlet pipe and the other side connected to an upper side of the pipe-cleaning tank, a circulation pump installed in the inner inlet pipe, a tank supply valve installed in the tank supply pipe, an outlet valve installed on a lower side of the inner outlet pipe, and a controller configured to control the circulation pump, the tank supply valve, and the outlet valve, 
the method comprising: a circulation preparation process of opening the tank supply valve and closing the outlet valve; and a cleaning solution circulation process of controlling the circulation pump to be operated so that the cleaning solution stored in the pipe-cleaning tank returns back to the pipe-cleaning tank after passing through the tank supply pipe, the inner inlet pipe, the heat exchanger, the inner outlet pipe, and the circulation pipe in order.  
Claim 7 of the 639 application:
A system for automatically cleaning boiler pipes, comprising: a casing provided with a heat exchanger therein, and provided on one side thereof with an inflow connection section and an outflow connection section; a pipe-cleaning tank located outside or inside the casing and configured to store a cleaning solution therein; an inner inlet pipe interconnecting the inflow connection section and the heat exchanger; an inner outlet pipe interconnecting the heat exchanger and the outflow connection section; a tank supply pipe having a first side connected to the bottom of the pipe-cleaning tank and a second side connected to the inflow connection section or the inner inlet pipe; a circulation pipe having a first side connected to an upper side of the inner outlet pipe and a second side connected to an upper side of the pipe-cleaning tank; a circulation pump installed in the tank supply pipe or the inner inlet pipe; a tank supply valve installed in the tank supply pipe; an outlet valve installed on a lower side of the inner outlet pipe; and a controller configured to control the circulation pump, the tank supply valve, and the outlet valve,  
wherein the controller controls the circulation pump to be operated with the tank supply valve opened and the outlet valve closed, so that the cleaning solution stored in the pipe-cleaning tank returns back to the pipe-cleaning tank after passing through the tank supply pipe, the inner inlet pipe, the heat exchanger, the inner outlet pipe, and the circulation pipe in order.  
Claim 2 of the present application:
The method according to claim 1, further comprising, before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process, when it is determined that a flow rate of direct water, flowing along the inner inlet pipe, received from a flow sensor exceeds a reference range, the flow sensor being installed in the inner inlet pipe to measure the flow rate of the direct water.  
Claim 19 of the 639 application:
The system according to claim 7, further comprising a flow sensor installed in the inner inlet pipe to measure a flow rate of direct water flowing along the inner inlet pipe, wherein when it is determined that the flow rate of direct water received from the flow sensor exceeds a reference range, the controller controls the circulation pump, the tank supply valve, and the outlet valve.
Claim 3 of the present application:
The method according to claim 1, further comprising, before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process, when it is determined that an operating time of the heat exchanger received from a flame sensor exceeds a reference range, the flame sensor being configured to measure the operating time.  
Claim 5 of the 639 application:
A system for automatically cleaning boiler pipes, comprising: a casing provided with a heat exchanger therein, and provided on one side thereof with an inflow connection section and an outflow connection section; a pipe-cleaning tank located outside or inside the casing and configured to store a cleaning solution therein; an inner inlet pipe interconnecting the inflow connection section and the heat exchanger;  an inner outlet pipe interconnecting the heat exchanger and the outflow connection section; a tank supply pipe having a first side connected to the bottom of the pipe-cleaning tank and a second side connected to the inflow connection section or the inner inlet pipe; a circulation pipe having a first side connected to an upper side of the inner outlet pipe and a second side connected to an upper side of the pipe-cleaning tank; a circulation pump installed in the tank supply pipe or the inner inlet pipe; a tank supply valve installed in the tank supply pipe; an outlet valve installed on a lower side of the inner outlet pipe; a controller configured to control the circulation pump, the tank supply valve, and the outlet valve; 
and a flame sensor configured to measure an operating time of the heat exchanger, wherein when it is determined that the operating time received from the flame sensor exceeds a reference range, the controller controls the circulation pump, the tank supply valve, and the outlet valve.  
Claim 4 of the present application:
The method according to claim 1, further comprising, before the circulation preparation process, an alarm process of controlling an output unit to output an alarm to outside the casing when a level of the cleaning solution, stored in the pipe-cleaning tank, received from a pipe-cleaning solution level detection unit is less than a preset minimum level, the pipe-cleaning solution level detection unit being configured to detect the level of the cleaning solution.  
Claim 6 of the 639 application:
A system for automatically cleaning boiler pipes, comprising: a casing provided with a heat exchanger therein, and provided on one side thereof with an inflow connection section and an outflow connection section; a pipe-cleaning tank located outside or inside the casing and configured to store a cleaning solution therein; an inner inlet pipe interconnecting the inflow connection section and the heat exchanger; an inner outlet pipe interconnecting the heat exchanger and the outflow connection section; a tank supply pipe having a first side connected to the bottom of the pipe-cleaning tank and a second side connected to the inflow connection section or the inner inlet pipe; a circulation pipe having a first side connected to an upper side of the inner outlet pipe and a second side connected to an upper side of the pipe-cleaning tank; a circulation pump installed in the tank supply pipe or the inner inlet pipe; a tank supply valve installed in the tank supply pipe; an outlet valve installed on a lower side of the inner outlet pipe; a controller configured to control the circulation pump, the tank supply valve, and the outlet  valve; 
a pipe-cleaning solution level detection unit configured to detect a level of the cleaning solution stored in the pipe-cleaning tank; and an output unit configured to output an alarm to the outside, wherein when the level of the cleaning solution received from the pipe-cleaning solution level detection unit is less than a preset minimum level, the controller controls the output unit to output the alarm.  
Claim 5 of the present application:
The method according to claim 1, further comprising, before the circulation preparation process, a direct water drainage process of controlling a drain valve installed in a drain pipe to be opened with the tank supply valve closed and the outlet valve opened, so that direct water introduced into the heat exchanger is drained through the drain pipe, the drain pipe having one side connected between the circulation pipe and the outlet valve in the inner outlet pipe and the other side extending downward through the casing.  
Claim 8 of the 639 application:
The system according to claim 7, further comprising: a drain pipe having a first side connected between the circulation pipe and the outlet valve in the inner outlet pipe and a second side extending downward through the casing; and a drain valve installed in the drain pipe, wherein, before the controller controls the cleaning solution stored in the pipe-cleaning tank to return back to the pipe-cleaning tank after passing through the tank supply pipe, the inner inlet pipe, the heat exchanger, the inner outlet pipe, and the circulation pipe in order, the controller controls the outlet valve to be closed and the drain valve to be opened so that direct water introduced into the heat exchanger is drained through the drain pipe.  
Claim 9 of the 639 application:
The system according to claim 8, further comprising an in-boiler water level detection unit installed in the heat exchanger to measure a level of the direct water within the heat exchanger, wherein when the level of the direct water received from the in-boiler water level detection unit is equal to or higher than a preset minimum level, the controller controls the outlet valve to be closed and the drain valve to be opened so that the direct water introduced into the heat exchanger is drained through the drain pipe.  
Claim 6 of the present application:
The method according to claim 5, wherein the direct water drainage process comprises: closing the tank supply valve and the outlet valve; controlling the drain valve to be opened so that the direct water introduced into the heat exchanger is drained through the drain pipe; checking whether a level of the direct water, within the heat exchanger, received from an in-boiler water level detection unit is equal to or higher than a preset minimum level, the in-boiler water level detection unit being installed in the heat exchanger to measure the level of the direct water; and closing the drain valve when the level of the direct water received from the in-boiler water level detection unit is less than the preset minimum level.  
Claim 9 of the 639 application:
The system according to claim 8, further comprising an in-boiler water level detection unit installed in the heat exchanger to measure a level of the direct water within the heat exchanger, wherein when the level of the direct water received from the in-boiler water level detection unit is equal to or higher than a preset minimum level, the controller controls the outlet valve to be closed and the drain valve to be opened so that the direct water introduced into the heat exchanger is drained through the drain pipe.
Claim 7 of the present application:
The method according to claim 1, further comprising, after the cleaning solution circulation process, a cleaning solution drainage process of controlling a tank drain valve to be opened so that the cleaning solution is drained to outside the casing, the tank drain valve being installed in a tank drain pipe connected to the other side of the bottom of the pipe-cleaning tank when the tank supply pipe is connected to one side of the bottom of the pipe-cleaning tank.  
Claim 10 of the 639 application:
The system according to claim 8, further comprising: a tank drain pipe connected to a first side of the bottom of the pipe-cleaning tank when the tank supply pipe is connected to a second side of the bottom of the pipe-cleaning tank; and a tank drain valve installed in the tank drain pipe, wherein, after the controller controls the cleaning solution stored in the pipe-cleaning tank to return back to the pipe-cleaning tank after passing through the tank supply pipe, the inner inlet pipe, the heat exchanger, the inner outlet pipe, and the circulation pipe in order, the controller controls the drain valve and the tank drain valve to be opened so that the cleaning solution is drained to the outside.  
Claim 8 of the present application:
The method according to claim 7, further comprising, after the cleaning solution drainage process, a direct-water-used cleaning process of controlling the tank supply valve and the tank drain valve to be closed and the outlet valve and the drain valve to be opened so that direct water supplied from the inflow connection section is drained to the drain pipe through the drain valve after passing through the inner inlet pipe, the heat exchanger, and the inner outlet pipe in order.  
Claim 11 of the 639 application:
The system according to claim 10, wherein, after the controller controls the drain valve and the tank drain valve to be opened so that the cleaning solution is drained to the outside, the controller controls the tank supply valve and the tank drain valve to be closed and the outlet valve and the drain valve to be opened so that direct water supplied from the inflow connection section is drained to the drain pipe through the drain valve after passing through the inner inlet pipe, the heat exchanger, and the inner outlet pipe in order.
Claim 9 of the present application:
The method according to claim 8, further comprising, after the direct- water-used cleaning process, a cleaning completion process of controlling the drain valve to be closed in order to complete direct-water-used cleaning.  
Claim 12 of the 639 application:
The system according to claim 11, wherein, after the controller controls the direct water supplied from the inflow connection section to be drained to the drain pipe through the drain valve after passing through the inner inlet pipe, the heat exchanger, and the inner outlet pipe in order, the controller controls the drain valve to be closed in order to complete direct-water- used cleaning.  
Claim 10 of the present application:
The method according to claim 9, wherein the cleaning completion process comprises: determining whether a flow rate of direct water, flowing along the inner inlet pipe, received from a flow sensor exceeds a cleaning completion reference range, the flow sensor being installed in the inner inlet pipe to measure the flow rate of the direct water; and completing the direct-water-used cleaning by closing the drain valve when the flow rate of the direct water received from the flow sensor exceeds the cleaning completion reference range.   
Claim 13 of the 639 application:
The system according to claim 12, further comprising a flow sensor installed in the inner inlet pipe to measure a flow rate of direct water flowing along the inner inlet pipe, wherein when the flow rate of direct water received from the flow sensor exceeds a cleaning completion reference range, the controller controls the drain valve to be closed in order to complete the direct-water-used cleaning.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUGATANI (US PGPUB 20180238586).
Regarding claim 1, SUGATANI teaches a method of automatically cleaning boiler pipes (see abstract, para. 0035, claims 5-8) using a system for automatically cleaning boiler pipes (system 1, see fig. 1, para. 0022; annotated fig. 1 is provided below).

    PNG
    media_image1.png
    898
    880
    media_image1.png
    Greyscale

SUGATANI’s system (system 1, fig. 1) comprises: 
a heat exchanger (hot water supply device 2, fig. 1, para. 0023, which comprises a heat exchanger 12, fig. 2, para. 0025); 
a casing (case 36, fig. 1, para. 0029) provided on one side thereof with an inflow connection section and an outflow connection section (see annotated fig. 1 above); 
a pipe-cleaning tank (tank 42, fig. 1, para. 0031) located inside the casing (see fig. 1) and configured to store a cleaning solution therein (see para. 0034, 0043-44); 
an inner inlet pipe (see annotated fig. 1 above) interconnecting the inflow connection section and the heat exchanger (see annotated fig. 1 above); 
an inner outlet pipe (see annotated fig. 1 above) interconnecting the heat exchanger and the outflow connection section (see annotated fig. 1 above); 
a tank supply pipe (pipe 41b, fig. 1, para. 0033; see also annotated fig. 1 above) having one side connected to the bottom of the pipe-cleaning tank and the other side connected to the inner inlet pipe (see annotated fig. 1 above);
a circulation pipe (pipe 41a, fig. 1, para. 0033; see also annotated fig. 1 above) having one side connected to an upper side of the inner outlet pipe and the other side connected to an upper side of the pipe-cleaning tank (see annotated fig. 1 above);
a circulation pump (pump 37, fig. 1, para. 0030) installed in the inner inlet pipe (see annotated fig. 1 above);
a tank supply valve (valve 44, fig. 1, para. 0031) installed in the tank supply pipe (see annotated fig. 1 above);
an outlet valve (valve 43, fig. 1, para. 0031) installed on a lower side of the inner outlet pipe (see annotated fig. 1 above);
a controller (controller 49, fig. 1, para. 0035) configured to control the circulation pump, the tank supply valve, and the outlet valve (para. 0035).
SUGATANI’s method comprises: a circulation preparation process of opening the tank supply valve (see para. 0044, valve 44 is switched to bypass pipe 41 side to block water flow at the returning unit 33) and closing the outlet valve (see para. 0043, valve 43 is switched to bypass pipe 41 side to block water flow at the outlet portion 31); and a cleaning solution circulation process of controlling the circulation pump to be operated (para. 0044, driving pump 37) so that the cleaning solution stored in the pipe-cleaning tank (tank 42) returns back to the pipe-cleaning tank after passing through the tank supply pipe, the inner inlet pipe, the heat exchanger, the inner outlet pipe, and the circulation pipe in order (see arrows in fig. 6).
SUGATANI does not explicitly teach that the heat exchanger is provided in the casing. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SUGATANI’s system to position the heat exchanger (hot water supply device 2) inside the casing (case 36), with reasonable expectation of enclosing the heat exchanger, for several reasons. First, rearrangement of parts is considered obvious, see MPEP § 2144.04.VI.C. The heat exchanger, as rearranged to be inside the casing, would still perform the same function as before (e.g., heating water), thus yielding predictable results. Second, change in size is considered obvious, see MPEP § 2144.04.IV.A. The casing (case 36), as resized to include the heat exchanger therein, would still perform the same function as before (e.g., enclosing components of the system), thus yielding predictable results.
Regarding claim 2, SUGATANI teaches the method according to claim 1. SUGATANI teaches a flow sensor (water amount sensor 38, fig. 1, para. 0030; heated water amount sensor 16a, fig. 2, para. 0026) installed in the inner inlet pipe (see annotated fig. 1 above; see also fig. 2) to measure the flow rate of the direct water (see para. 0026, 0030, 0035). SUGATANI teaches the method further comprising, before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process, when it is determined that a flow rate of direct water, flowing along the inner inlet pipe, received from a flow sensor (water amount sensor 38; heated water amount sensor 16a) exceeds a reference range (see para. 0042, when the accumulated amount of the hot water detected by the water amount detection unit exceeds a preset accumulated amount, the controller starts the cleaning operation).
Regarding claim 7, SUGATANI teaches the method according to claim 1. SUGATANI teaches a tank drain valve (valve 45, fig. 1, para. 0033) being installed in a tank drain pipe (pipe 46, fig. 1, para. 0033) connected to the other side of the bottom of the pipe-cleaning tank when the tank supply pipe is connected to one side of the bottom of the pipe-cleaning tank (see annotated fig. 1 above). SUGATANI teaches after the cleaning solution circulation process, a cleaning solution drainage process of controlling the tank drain valve to be opened so that the cleaning solution is drained to outside the casing (see para. 0045, when a predetermined time elapses after the start of the circulation of the cleaning agent, the drain valve 45 is opened, and the cleaning agent is discharged from the drain pipe 46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SUGATANI (as applied to claim 1), in view of SIN (Korean Publication KR200385514, as translated by Espacenet).
Regarding claim 3, SUGATANI teaches the method according to claim 1. 
SUGATANI teaches measuring the amount of hot water flowing through the heat exchanger 12 (see para. 0026, 0035), which is used to control the cleaning operation (see para. 0035, 0042). Specifically, SUGATANI teaches that when the accumulated amount of hot water exceeds a preset amount, the cleaning operation is started (see para. 0042). A person having ordinary skill in the art would understand that: because water is heated by the heat exchanger 12 (specifically by the flame of combustion unit 11, see fig. 2, para. 0025), the amount of hot water is related to the operating time of the heat exchanger 12 (specifically the operating time of the flame of combustion unit 11); and given this relationship between the amount of hot water and the operating time of the heat exchanger, the start of the cleaning operation can also be based on the operating time of the heat exchanger.
SUGATANI does not explicitly teach “before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process, when it is determined that an operating time of the heat exchanger received from a flame sensor exceeds a reference range, the flame sensor being configured to measure the operating time.”
SIN teaches a boiler (see line 11, fig. 1), just like the present application; thus SIN is analogous. SIN teaches the boiler has a flame for heating water (see fig. 1), and a flame sensor (flame detector 26 and heat-sensing rod 25, see lines 154-61, 179-83) configured to measure the boiler’s operating time (see lines 159-61, 181-85).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SUGATANI to incorporate a flame sensor (e.g., flame detector 26 and heat-sensing rod 25) and a step of determining that an operating time of the heat exchanger received from a flame sensor exceeds a reference range, with reasonable expectation of preparing for cleaning operation. As explained above, a person having ordinary skill in the art would understand that, because water is heated by the heat exchanger 12 (specifically by the flame of combustion unit 11), the amount of hot water is related to the operating time of the heat exchanger 12 (specifically the operating time of the flame of combustion unit 11); and given this relationship between the amount of hot water and the operating time of the heat exchanger, the start of the cleaning operation can also be based on the operating time of the heat exchanger. Indeed, it’s well known in the art to use a flame sensor to measure the operating time of the boiler/heat exchanger (see SIN). Thus, a person having ordinary skill in the art would’ve been motivated to use the flame sensor to measure the operating time of the boiler/heat exchanger and use the operating time to determine whether cleaning operation should start.
Thus, the resulting combination of SUGATANI and SIN teaches “before the circulation preparation process, a cleaning mode entry process of performing the circulation preparation process, when it is determined that an operating time of the heat exchanger received from a flame sensor exceeds a reference range.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUGATANI (as applied to claim 1), in view of ZHANG (Chinese Publication CN108759104, as translated by Espacenet).
Regarding claim 4, SUGATANI teaches the method according to claim 1. SUGATANI teaches an pipe-cleaning solution level detection unit (electrodes, see para. 0034; see fig. 1, three vertical lines labeled H, G, L) being configured to detect the level of the cleaning solution stored in the pipe-cleaning tank (see para. 0034, measuring the stored water level in tank 42).
SUGATANI does not explicitly teach: “before the circulation preparation process, an alarm process of controlling an output unit to output an alarm to outside the casing when a level of the cleaning solution . . . is less than a preset minimum level.”
ZHANG teaches a water heater, just like the present application; thus ZHANG is analogous. ZHANG teaches an output unit (buzzer or indicator light, para. 0011, 0038), which can be positioned at any suitable location (see para. 0038), wherein the output unit outputs an alarm when the liquid level in a tank is less than a preset minimum level (see para. 0011, 0038).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SUGATANI to incorporate an output unit (e.g., buzzer or indicator light) and a step of outputting an alarm when a level of the cleaning solution in tank 42 is less than a preset minimum level, with reasonable expectation of reminding the user of the liquid level in tank 42. It’s well known in the art to use the pipe-cleaning solution level detection unit (electrodes in tank 42) to detect the level of the cleaning solution stored in the pipe-cleaning tank (see SUGATANI); it’s also well known in the art to use an output unit to output an alarm when a liquid level in a tank is less than a preset minimum level (see ZHANG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The output unit (buzzer or indicator light), as incorporated, would still perform the same function as before (e.g., notifying the user when liquid level is low), thus yielding predictable results. 
In the resulting combination of SUGATANI and ZHANG, the alarm would’ve been output to outside the casing so that the user can at least see or hear the alarm. And it would’ve been obvious to output the alarm at various times (including “before the circulation preparation process”) so that the user knows whether the liquid level in tank 42 is low or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714